DETAILED ACTION
Response to Amendment
The amendment filed on 3/21/22 has been entered. Claims 1-9, 11, 13-17, 19, 21-23, 25 remain pending in the application. Examiner further acknowledges that claims 26-27 have been newly added.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 11, 20. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections to put the claims into condition for allowance. That is, for claims 1, 11, the prior art does not teach or suggest “optimizing, by the hardware processor, either shift vectors or changes to co-variance matrices, that represent the archetypes of the characters played by the actors in the content; ranking, by the hardware processor absent user input, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query”. Regarding claim 19, the prior art does not teach or suggest “training, by the hardware processor, a machine learning model and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing actors, content, and keywords in a manner that captures, absent user input, actor versatility across multiple archetypes, the machine learning model including either shift vectors or changes to co-variance matrices that representing the archetypes”. Further, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 2-9, 13-17, 21-23, 25-27, due to their dependency on claims 1, 11, respectively. However, claims 1, 11, 19 would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections in order to put them into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 13-17, 19, 21-23, 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites training, by a hardware processor and based at least in part on received training data comprising a plurality of scripts, a machine learning model representing actors, content, and keywords in a manner that captures, absent user input, actor versatility across multiple archetypes, and keywords, wherein training the machine learning model includes: concatenating, by the hardware processor and based on the plurality of scripts, which textually describe at least the content and characters therein, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; and identifying, by the hardware processor absent user input, archetypes of characters played by the actors in the content based on the vectors representing the characters, wherein the machine learning model is further trained based on the archetypes; optimizing, by the hardware processor, either shift vectors or changes to co-variance matrices, that represent the archetypes of the characters played by the actors in the content; receiving, by the hardware processor, a query including one or more terms and a queried archetype; ranking, by the hardware processor absent user input and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query; generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device.
The limitations of training…, and based at least in part on received training data comprising a plurality of scripts, a machine learning model representing actors, content, and keywords in a manner that captures, absent user input, actor versatility across multiple archetypes, and keywords, wherein training the machine learning model includes: concatenating, …, which textually describe at least the content and characters therein, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the character; optimizing, …, either shift vectors or changes to co-variance matrices, that represent the archetypes of the characters played by the actors in the content; ranking, …and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query are all directed to mathematical concepts. The “training” limitation involves a model including Gaussian distributions and in light of [0034]-[0038], describes various mathematical concepts used for training the machine learning model, such as similarity calculations, calculation using the margin loss function, and dropout regularization techniques. The “concatenating” limitation involves concatenating averaged numerical representations, which in light of [0053], involves the vectorization of the numerical representations of words. Further, in light of [0054] of the applicant’s speciation, the “clustering” can involve many different mathematical clustering techniques such as K-means clustering, K-medoids, and Gaussian Mixture Models. In light of [0034]-[0035], the “optimizing” comprises pushing related Gaussian distributions together and unrelated Gaussian distributions apart in a high-dimensional space and minimizing a margin loss function. The “ranking” limitation, based on similarity to query terms and in light of [0046], involves ranking using a symmetrical or asymmetrical similarity of equations (4) or (5), respectively. The limitation of, and identifying, …, archetypes of characters played by the actors in the content based on the vectors representing the characters, wherein the machine learning model is further trained based on the archetypes, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental process that encompasses a user mentally identifying roles based on observed clusters of vectors representing the characters and mentally receiving a question that includes terms and a desired role for a movie, and finally mentally judging, such as by a director or producer, the best actors for the desired roles in a movie based on a ranking system.  Accordingly, claim 1 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –…by a/the hardware processor…; …by the hardware processor absent user input…; receiving, by the hardware processor, a query including one or more terms and a queried archetype; generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device. The hardware processor and display device are recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank and display actors). The additional element of receiving, by the hardware processor, a query including one or more terms and a queried archetype represents an insignificant extra-solution activity and is a mere data gathering step.  The additional element of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device also represent insignificant post-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, by the hardware processor, a query including one or more terms and a queried archetype which is a mere data gathering step represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device represent well-understood, routine, conventional activity previously known to the industry, as in [0033] of Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”. These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data. Accordingly, claim 1 is not patent eligible.
Independent claim 11 recites receiving, by a hardware processor, a plurality of scripts that textually specifies at least content, keywords describing the content, actors appearing in the content, and archetypes of characters played by the actors in the content, wherein the archetypes are determined by: concatenating, by the hardware processor and based on the plurality of scripts, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; and identifying, by the hardware processor absent user input, the archetypes of the characters played by the actors, based on the vectors representing the characters; training, by the hardware processor and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing the actors, the content, and the keywords in a manner that captures, absent user input, actor versatility across multiple archetypes; optimizing, by the hardware processor, either shift vectors or changes to co-variance matrices, that represent the archetypes of characters played by the actors; receiving, by the hardware processor, a query including one or more terms and a queried archetype; ranking, by the hardware processor absent user input, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query; generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device.
The limitations of by wherein the archetypes are determined by: concatenating, … and based on the plurality of scripts, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; training, … and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing the actors, the content, and the keywords in a manner that captures, absent user input, actor versatility across multiple archetypes; optimizing, by the hardware processor, either shift vectors or changes to co-variance matrices, that represent the archetypes of characters played by the actors. The “concatenating” limitation involves concatenating averaged numerical representations, which in light of [0053], involves the vectorization of the numerical representations of words. Further, in light of [0054] of the applicant’s speciation, the “clustering” can involve many different mathematical clustering techniques such as K-means clustering, K-medoids, and Gaussian Mixture Models. The “training” limitation involves a model including Gaussian distributions and in light of [0034]-[0038], describes various mathematical concepts used for training the machine learning model, such as similarity calculations, calculation using the margin loss function, and dropout regularization techniques. In light of [0034]-[0035], the “optimizing” comprises pushing related Gaussian distributions together and unrelated Gaussian distributions apart in a high-dimensional space and minimizing a margin loss function. The “ranking” limitation, based on similarity to query terms and in light of [0046], involves ranking using a symmetrical or asymmetrical similarity of equations (4) or (5), respectively. The limitation of, and identifying, …, the archetypes of the characters played by the actors, based on the vectors representing the characters, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes that encompasses a user mentally identifying roles based on observed clusters of vectors representing the characters and mentally receiving a question that includes terms and a desired role for a movie, and finally mentally judging, such as by a director or producer, the best actors for the desired roles in a movie based on a ranking system.  Accordingly, claim 11 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –… by the hardware processor absent user input…; …by the hardware processor…; receiving, by a hardware processor, a plurality of scripts that textually specifies at least content, keywords describing the content, actors appearing in the content, and archetypes of characters played by the actors in the content, receiving, by the hardware processor, a query including one or more terms and a queried archetype; generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device. The hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank actors in movies). The additional elements of receiving, by a hardware processor, a plurality of scripts that textually specifies at least content, keywords describing the content, actors appearing in the content, and archetypes of characters played by the actors in the content, receiving, by the hardware processor, a query including one or more terms and a queried archetype represent insignificant extra-solution activities and are mere data gathering steps. The additional elements of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device represent insignificant extra-solution (post-solution) activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a hardware processor, a plurality of scripts that textually specifies at least content, keywords describing the content, actors appearing in the content, and archetypes of characters played by the actors in the content, receiving, by the hardware processor, a query including one or more terms and a queried archetype which are mere data gathering steps represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device represent well-understood, routine, conventional activity previously known to the industry, as in [0033] of Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”. These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data.  Accordingly, claim 11 is not patent eligible.
Independent claim 19 recites receiving, by a hardware processor, a plurality of scripts that textually describes content and characters therein; performing, by the hardware processor, coreference resolution to link, in the plurality of scripts, pronouns with the characters; identifying, by the hardware processor and in the plurality of scripts, words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters; mapping, by the hardware processor, the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations; averaging, by the hardware processor, the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters; concatenating, by the hardware processor and for each character, the averaged numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters into vectors representing the characters; identifying, by the hardware processor absent user input, archetypes of characters played by the actors in the described content, based on the vectors representing the characters; training, by the hardware processor, a machine learning model and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing actors, content, and keywords in a manner that captures, absent user input, actor versatility across multiple archetypes, the machine learning model including either shift vectors or changes to co-variance matrices that representing the archetypes; receiving, by the hardware processor, a query including one or more terms and a queried archetype; ranking, by the hardware processor absent user input, and using the machine learning model, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query; generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device.
The limitations of performing, …, coreference resolution to link, in the plurality of scripts, pronouns with the characters; identifying, by the hardware processor and in the plurality of scripts, words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters; averaging, …, the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters; concatenating, … and for each character, the averaged numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters into vectors representing the characters; training, …, a machine learning model and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing actors, content, and keywords in a manner that captures, …, actor versatility across multiple archetypes, the machine learning model including either shift vectors or changes to co-variance matrices that representing the archetypes; receiving, by the hardware processor, a query including one or more terms and a queried archetype; ranking, by the hardware processor absent user input, and using the machine learning model, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query; generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device are all directed to mathematical concepts. The “performing” of coreference resolution and “averaging” are a purely mathematical concepts involving mathematical calculations. The “concatenating” limitation involves concatenating averaged numerical representations, which in light of [0053], involves the vectorization of the numerical representations of words. Further, in light of [0054] of the applicant’s speciation, the “clustering” can involve many different mathematical clustering techniques such as K-means clustering, K-medoids, and Gaussian Mixture Models. The “training” limitation involves a model including Gaussian distributions and in light of [0034]-[0038], describes various mathematical concepts used for training the machine learning model, such as similarity calculations, calculation using the margin loss function, and dropout regularization techniques. The “ranking” limitation, based on similarity to query terms and in light of [0046], involves ranking using a symmetrical or asymmetrical similarity of equations (4) or (5), respectively. The limitations of, identifying, by the hardware processor absent user input, archetypes of characters played by the actors in the described content, based on the vectors representing the characters; mapping, by the hardware processor, the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations; identifying, by the hardware processor absent user input, archetypes of characters played by the actors in the described content, based on the vectors representing the characters, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes that encompasses a user reading words from a movies script and mapping the actions performed/received and descriptions of the characters to mentally-determined numerical representations, mentally identifying roles based on observed clusters of vectors representing the characters and mentally receiving a question that includes terms and a desired role for a movie, and finally mentally judging, such as by a director or producer, the best actors for the desired roles in a movie based on a ranking system.  Accordingly, claim 19 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  receiving, by a hardware processor, text describing one or more movies and characters therein; … by the hardware processor…; … absent user input …; receiving, by a hardware processor, a plurality of scripts that textually describes content and characters therein; receiving, by the hardware processor, a query including one or more terms and a queried archetype; generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device. The hardware processor and display device are recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank actors in movies). The additional elements of receiving, by a hardware processor, a plurality of scripts that textually describes content and characters therein; receiving, by the hardware processor, a query including one or more terms and a queried archetype represent insignificant extra-solution activities and are mere data gathering steps.  The additional elements of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device represent insignificant extra-solution (post-solution) activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device which are mere data gathering steps represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device represent well-understood, routine, conventional activity previously known to the industry, as in [0033] of Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”.  These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data.  Accordingly, claim 19 is not patent eligible.
Claims 2-9, 13-17, 21-23, 25-27 depend on claims 1, 11 and include all the limitations of claims 1, 11. Therefore, claims 2-9, 13-17, 21-23, 25-27 recite the same abstract ideas involving mathematical concepts and mental processes, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-4, 6-9, 13-17, 21-22, 25 similarly recite various additional limitations including further mathematical concepts. This judicial exception is not integrated into a practical application. These additional steps are considered an abstract idea (mathematical concepts) and do not integrate the judicial exception into a practical application. Accordingly, claim 2-4, 6-9, 13-17, 21-22, 25 further recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these claims do not include any additional limitations. Further, an additional abstract idea (mathematical process steps) are not sufficient to amount to significantly more than the judicial exception. Claim 2-4, 6-9, 13-17, 21-22, 25 are not patent eligible.
Claim 5 recites additional limitations wherein: determining the roles played by the actors further comprises: text with the characters, identifying words in the text associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, mapping the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations, and averaging the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters. These additional limitations further recite the same abstract ideas as identified in claim 1. Accordingly, claim 5 further recites the abstract ideas and is ineligible.
The limitations of performing coreference resolution to link pronouns in the text with the characters, identifying words in the text associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, mapping the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations, and averaging the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, as drafted, recite processes that, under their broadest reasonable interpretation, cover mathematical concepts and mental processes. That is, the limitations of performing coreference resolution to link pronouns in the text with the characters, and averaging the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters are further directed to a mathematical concepts. The limitations of identifying words in the text associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, mapping the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations , as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes that encompasses a user mentally linking pronouns in the received text with characters, mentally identifying words in the received text associated with actions performed by the characters, actions received by the characters, and descriptions of the characters, mentally, and perhaps with the aid of a pen and piece of paper, mapping the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representation.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving text describing one or more movies and characters therein. This additional element represents insignificant extra-solution activity and is a mere data gathering step.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, claim 5, is further directed to the same abstract ideas as identified in claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving text describing one or more movies and characters therein amounts to no more than a mere data gathering step that represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activities in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, this additional element is not sufficient to overcome the essentially mathematical and mental nature of these claims.  Accordingly, claim 5 is not patent eligible.
Claim 23 recites the additional limitation of wherein based at least in part on the ranking of the one or more of the actors, a casting decision is made for a movie associated with the one or more terms. These additional limitations further recite the same abstract ideas as identified in claim 1. Accordingly, claim 23 further recites the abstract ideas and is ineligible.
This limitation, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental process. That is, this limitation, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental processes that encompasses a user making a mental judgement about a casting decision for a movie associated with terms based on the ranking of the actors.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements.  Accordingly, there are no additional elements that would integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, there are not any additional elements sufficient to overcome the essentially mathematical and mental nature of these claims. Accordingly, claim 23 is not patent eligible.
Claim 26 recites wherein the machine learning model represents the content and the keywords in a manner that captures a spectrum of semantic meaning of the content and captures semantic ambiguity of the keywords. This judicial exception is not integrated into a practical application. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. That is, in light of the applicant’s specification which states that “Unlike vector representations in which each entity becomes a single point in space, Gaussian representations are able to model the uncertainty or the entire spectrum of semantic meaning”, the machine learning model that represents the content and the keywords in a manner that captures a spectrum of semantic meaning of the content and captures semantic ambiguity of the keywords can be Gaussian representations which define at least a purely mathematical relationship. Accordingly, claim 26 further recites an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these claims do not include any additional limitations. Further, an additional abstract idea (mathematical process steps) is not sufficient to amount to significantly more than the judicial exception. Claim 26 is not patent eligible.
Claim 27 recites the additional limitation of wherein the content comprises movies, and wherein the scripts comprise movie scripts. This additional limitation further recites the same abstract ideas as identified in claim 1. Accordingly, claim 27 further recites the abstract ideas and is ineligible. This limitation, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental process. That is, this limitation, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental processes that encompasses a user making a mental analysis and judgement to identify archetypes of characters in described content.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements.  Accordingly, there are no additional elements that would integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, there are not any additional elements sufficient to overcome the essentially mathematical and mental nature of these claims. Accordingly, claim 27 is not patent eligible.


Response to Arguments
The following is in response to the amendment filed on 03/21/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 14, applicant argues that no mathematical concepts are recited in the claims and that applicant has not claimed Gaussian distributions. The applicant further discusses details regarding the concatenating limitation and that the instant claims does not recite using mathematical equations.
In response to the preceding argument, examiner respectfully submits that at least the “training”, “concatenating”, “optimizing”, and “ranking” limitations in claim 1 are all directed to mathematical concepts. Further, the “concatenating” limitation essentially recites concatenating averaged numerical representations into vectors. That is, this limitation involves forming character vectors based on scripts that describe content and characters by concatenating averaged numerical representations of words that are associated with actions performed or received by the characters and descriptions of the characters. This concatenation involves purely defining mathematical relationships. Further, the claims do not need to recite mathematical calculations in order to fall under the “mathematical concepts” grouping of abstract ideas. Rather, the mathematical concepts grouping is defined as any mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP 2106.04(a)).
Regarding 35 USC 101, on pgs. 14-15, applicant argues that the limitations are performed on a hardware processor and cannot be accomplished in the human mind.
In response to the preceding argument, examiner respectfully submits that MPEP 2106 mentions that “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea”. Further, MPEP 2106.04(a)(2)III also mentions that “as the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").”
Regarding 35 USC 101, on pg. 15, applicant analogizes the instant claims specifically to example 39 from the 2019 PEG examples and further states that the claims do not recite any mathematical relationships, formulas, or calculations.
In response to the preceding argument, examiner respectfully submits that at least the “training”, “concatenating”, “optimizing”, and “ranking” limitations in claim 1 are all directed to mathematical concepts. Therefore, the examiner disagrees with the applicant’s statement that the claims do not recite mathematical concepts.
Regarding 35 USC 101, on pg. 16, applicant argues that it is not clear how a director or producer optimizes shift vectors or changes to co-variance matrices, trains machine learning models, or generating output/displays of rankings.
In response to the preceding argument, examiner respectfully submits that the examiners office action does not, previously or currently, state that any of the listed limitations are directed to mental processes. This applicant appears to be mischaracterizing of the examiner’s action. Rather, the only limitation that the examiner stated is directed to a mental process is “and identifying, …, archetypes of characters…” from claim 1.

Regarding 35 USC 101, on pg. 15-16, applicant argues that the claims improve the training of the machine learning systems. The applicant further mentions the archetypes are identified absent user input.
In response to the preceding argument, examiner respectfully submits that the training of a machine learning model involves purely mathematical concepts. Further, the feature as highlighted by the applicant, which involves the training of the machine learning system with archetypes that were not originally supplied in the training data is not an improvement because this process is inherent to any machine learning model. That is, one of the main advantages of using any machine learning model over other techniques is the fact that it is “self-learning”. Therefore, this would not be an improvement in the field of machine learning nor it they implement the abstract idea into a practical application for this reason. The absence of user input and performing of the abstract idea “automatically”, as suggested, and using generic computing components does not preclude this step from being performed in the mind.
Regarding 35 USC 101, on pg. 17, applicant argues that training the machine learning model including dropout regularization improves a technical field and integrates the abstract idea into a practical application.
In response to the preceding argument, examiner respectfully submits that the performing of dropout regularization is a purely mathematical calculation involving mathematical relationships. Further recitation of an abstract idea (mathematical concept) would not provide any improvements to the technology or functioning of the computer and would not implement the abstract idea into a practical application.
Regarding 35 USC 101, on pg. 17, applicant argues that the claims provide an inventive concept due to the fact that the claims are indicated as being allowable over the prior art.
In response to the preceding argument, examiner respectfully submits that the prior art, as suggested by the applicant is not considered with regard to subject matter eligibility. That is MPEP [2106.06] states that "Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)".
Regarding 35 USC 101, on pg. 17, applicant analogizes the instant claims to those of example 39 from the 2019 PEG examples.
In response to the preceding argument, examiner respectfully submits that the limitations of the claim in example 39 do not similarly recite mathematical concepts or mental processes as those in the instant claims. Further, the claim in example 39 includes the applying of transformations to digital images, creating of a training set based on the digital images, and training a neural networks based on the training set in a first stage in contrast to the instant claims which include various steps involved in training a machine learning model that is used to determine the actor most suitable to play a queried archetype.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169